DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Wu (US Patent Application Publication 20100273335 A1) teaches: “a cable connector 100, comprising an insulator 1, an electrical connection portion (along 4), a cable 5 and a latch 6, wherein the electrical connection portion (along 4) is disposed in the insulator 1, and one end of the cable 5 is electrically connected to the electrical connection portion (along 4); a front end of the insulator 1 is provided with a projecting portion 110 extending toward a bottom end of the insulator 1, the latch 6 is disposed on the projecting portion 110, and a latch projection 602 is disposed on a surface of the latch 6; a rear end of the insulator 1 is provided with a first positioning post 222 projecting toward the bottom end of the insulator 1; wherein, the projecting portion 110 and the first positioning post 222 of the cable connector 100 are used to respectively cooperate with a docking connector (see the abstract)".
However, Wu fails to provide, teach or suggest: the front end or rear end of the insulator is provided with a second positioning post projecting toward the bottom end of the insulator, and the second positioning post can be inserted into a positioning slot of the docking connector.
Claims 2-11 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831